

	

		III 

		109th CONGRESS

		1st Session

		S. RES. 2

		IN THE SENATE OF THE UNITED STATES

		

			January 4, 2005

			

				Mr. Frist (for himself and

			 Mr. Reid) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Informing the House of Representatives that

		  a quorum of the Senate is assembled.

	

	

		

			That the Secretary inform the

			 House of Representatives that a quorum of the Senate is assembled and that the

			 Senate is ready to proceed to business.

		

